          Case 2:19-cv-00834-GMN-BNW Document 54 Filed 05/11/20 Page 1 of 4



 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER (Nevada Bar No. 7332)
 2 Email: mfeder@dickinsonwright.com
   3883 Howard Hughes Parkway, Suite 800
 3 Las Vegas, NV 89169
   Tel: (702) 550-4440
 4 Fax: (844) 670-6009

 5 ARNOLD & PORTER LLP
   EVAN M. ROTHSTEIN
 6 Email: evan.rothstein@arnoldporter.com
   PATRICK B. HALL
 7 Email: patrick.hall@arnoldporter.com
   370 Seventeenth Street, Suite 4400
 8 Denver, Colorado 80202
   Tel: (303) 863-1000
 9 Fax: (303) 832-0428

10 ARNOLD & PORTER LLP
   MICHAEL J. GERSHONI
11 Email: michael.gershoni@arnoldporter.com
   601 Massachusetts Ave., NW
12 Washington, District of Columbia 20001
   Tel: (202) 642-5000
13 Fax: (202) 942-5999
   (Pro Hac Vice Application to be submitted)
14
   Attorneys for Defendants Stadium Technology Group, Inc.
15 and GVC Holdings, PLC

16                              UNITED STATES DISTRICT COURT
17                                       DISTRICT OF NEVADA
18    PURE PARLAY, LLC, a Nevada Limited                Case No. 2:19-cv-00834-GMN-BNW
      Liability Company,
19
                            Plaintiff,                      STIPULATION FOR THE
20                                                       WITHDRAWAL OF DEFENDANTS’
             v.                                          MOTION FOR JUDGMENT ON THE
21                                                          PLEADINGS (Dkt. No. 48)
      STADIUM TECHNOLOGY GROUP,
22    INC., a Nevada Corporation, and GVC
      HOLDINGS, PLC, a company incorporated                       (FIRST REQUEST)
23    in the Isle of Man,
24                          Defendants.
25
            Plaintiff Pure Parlay, LLC, (“Plaintiff”) and Defendants Stadium Technology Group, Inc.,
26
     and GVC Holdings, PLC (collectively referred to as “Defendants”), by and through their respective
27
     undersigned counsel of record, hereby STIPULATE and AGREE as follows:
28
                                                            Case No. 2:19-cv-00834-GMN-BNW
         STIPULATION FOR THE WITHDRAWAL OF DEFS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                    1
          Case 2:19-cv-00834-GMN-BNW Document 54 Filed 05/11/20 Page 2 of 4



 1          WHEREAS, On April 17, 2020, Defendants filed their “Rule 12(b)(6) Motion to Dismiss
 2 for Failure to Statement a Claim Upon Which Relief Can Be Granted and Rule 12(c) Motion for

 3 Judgment on the Pleadings”;

 4          WHEREAS, because the motion contained a Motion to Dismiss and a Motion for Judgment
 5 on the Pleadings, in compliance with the Local Rules of this Court, Defendants filed the motion

 6 twice, with the Motion to Dismiss docketed as Dkt. No. 47 and the Motion for Judgment on the

 7 Pleadings docketed as Dkt. No. 48;

 8          WHEREAS, on May 4, 2020, Plaintiff filed an Opposition to the Motion to Dismiss (Dkt.
 9 No. 51) and an Opposition to the Motion for Judgment on the Pleadings (Dkt. No. 52);

10          WHEREAS, in the Opposition to the Motion for Judgment on the Pleadings (Dkt. No. 52),
11 Plaintiff argued that the Motion for the Judgment on the Pleadings (Dkt. 48) was premature since

12 an answer has yet been filed in this matter; and

13          WHEREAS, upon consideration of the opposition (Dkt. No. 52), Defendants have agreed
14 withdrawing the Motion for Judgment on the Pleadings (Dkt. No. 48) will conserve party and

15 Court resources at present time.

16          NOW, THEREFORE, based on the foregoing, the parties hereby STIPULATE and
17 AGREE as follows:

18          1.     Defendants’ Motion for Judgment on the Pleadings (Dkt. No. 48) is withdrawn
19 without prejudice to it being refiled at a later time if necessary; and

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28
                                                            Case No. 2:19-cv-00834-GMN-BNW
         STIPULATION FOR THE WITHDRAWAL OF DEFS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                      2
          Case 2:19-cv-00834-GMN-BNW Document 54 Filed 05/11/20 Page 3 of 4



 1         2.      The withdrawal of the Motion for Judgment on the Pleadings (Dkt. 48) does not
 2 impact Defendants’ Motion to Dismiss (Dkt. No. 47), which motion shall still be fully briefed and

 3 considered by the Court.

 4         DATED this 7th day of May 2020.
 5   Respectfully submitted,                             Respectfully submitted,
 6   DICKINSON WRIGHT PLLC                               FISHERBROYLES, LLP
 7

 8   /s/ Michael N. Feder                                /s/ Rob L. Phillips
     Michael N. Feder                                    Rob L. Phillips
 9   Nevada Bar No. 7332                                 Nevada Bar No. 8225
     3883 Howard Hughes Parkway, Suite 800               5670 Wilshire Boulevard, Suite 1800
10   Las Vegas, NV 89169                                 Los Angeles, CA 90036
     Tel: (702) 550-4400                                 Tel: (702) 518-1239
11   mfeder@dickinsonwright.com                          rob.phillips@fisherbroyles.com

12   ARNOLD & PORTER KAYE                                Attorneys for Plaintiff
     SCHOLER LLP
13
     /s/ Evan M. Rothstein
14   Evan M. Rothstein (admitted pro hac vice)
     Patrick B. Hall (admitted pro hac vice)
15   370 Seventeenth Street, Suite 4400
     Denver, CO 80202
16   Tel: (303) 863-1000
     evan.rothstein@arnoldporter.com
17   patrick.hall@arnoldporter.com

18   Attorneys for Defendants

19                                                ORDER

20         Based on the foregoing stipulation of the parties, it is hereby ORDERED that

21         1.      Defendants’ Motion for Judgment on the Pleadings (Dkt. No. 48) is withdrawn

22 without prejudice to the motion be refiled at a later time if necessary; and

23         2.      The withdrawal of the Motion for Judgment on the Pleadings (Dkt. 48) shall not

24 impact Defendants’ Motion to Dismiss (Dkt. No. 47), which motion shall be fully briefed and

25 considered by the Court.
                                                  ___________________________________
26 Dated this ____
              11 day of May, 2020.
                                                  Gloria M. Navarro, District Judge
27                                                UNITED STATES DISTRICT COURT

28
                                                            Case No. 2:19-cv-00834-GMN-BNW
         STIPULATION FOR THE WITHDRAWAL OF DEFS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                     3
         Case 2:19-cv-00834-GMN-BNW Document 54 Filed 05/11/20 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2         The undersigned, an employee of Dickinson Wright PLLC, hereby certifies that on the
 3 this 7th day of May 2020, a copy of the forgoing STIPULATION TO THE WITHDRAWAL

 4 OF DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS (Dkt. No. 48) was

 5 served electronically to all parties of interest through the Court's CM/ECF system as follows:

 6
           FISHERBROYLES, LLP
 7
           Rob L. Phillips, Esq.
 8         Email: rob.phillips@fisherbroyles.com
           5670 Wilshire Blvd., Suite 1800
 9         Los Angeles, CA 90036
           Telephone: (702) 518-1239
10

11         Attorneys for Plaintiff Pure Parlay, LLC

12

13

14                                                        /s/ Heather A. Magennis
                                                          An employee of Dickinson Wright PLLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           Case No. 2:19-cv-00834-GMN-BNW
        STIPULATION FOR THE WITHDRAWAL OF DEFS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                      4
